Title: A Committee of the Managers of the Pennsylvania Hospital to Franklin, David Barclay, and John Fothergill, 1 January 1773
From: Managers of the Pennsylvania Hospital
To: Franklin, Benjamin,Barclay, David Junior,Fothergill, John


Esteemed Friends
Pennsylvania Hospital, 1 mo. 1st. 1773
We are now deputed by a Board of Managers of this Hospital to inform you, That it is agreed to draw on you for the further Sum of Four thousand pounds Sterling as Opportunities offer to dispose of our drafts, and to put out the money on Interest on good and Sufficient Securities, which from our present prospect we expect will be Effected in a short time.
You will therefore be pleased to provide for the discharge of these drafts by selling out of the Stocks with the necessary Caution, a sufficient Sum for this purpose.
We have heretofore regularly advised you the particulars of our former drafts, and purpose to continue the like care in respect to the Bills intended to be drawn. We are Respectfully Your Obliged Friends
John ReynellIsrael PembertonJames Pemberton
To Docr. John Fothergill Benjamin Franklin and David Barclay in London
